Title: From Thomas Jefferson to Napoleon Archer, 23 October 1821
From: Jefferson, Thomas
To: Archer, Napoleon



P.F.
Oct. 23. 21.
your letter of the 13th finds me at a distance from home. the buildings for the Univty will all be ready for occupn in the ensuring spring. but when the instn. will open is a very uncertain question. not soon as is believed. it will depend entirely on the proceedings of the legislature of which, whenever any thing is done on the subject by that body, you will be apprised thro’ the ordinary channel of the public papers. with my regrets that I can give you no more definite informn accept the assurce of my respect.